Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10, 11, 14, 15, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Semier et al (US 2009/0182204).
Regarding claim 1, Semier et al disclose an electrocardiography patch comprising monitor 10. Monitor 10 has a paper backing. See paragraph [0080]. Fig. 5 shows a first end comprising snap connectors 62 and 64, and a second end comprising snap connectors 66 and 
Regarding claims 4 and 14, Semier et al disclose the communication for monitor 10 occurs via BLUETOOTH. See paragraph [0078].
The use of the term BLUETOOTH, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the 
 Regarding claims 5 and 15, Semier et al disclose a physiology and activity sensor provided on the backing to measure heart rate. See paragraph [0145].  
Regarding claims 6 and 16, Semier et al disclose the electrocardiographic signals are converted to a different format using a discrete Fourier transform and processed in microcontroller 14.  
Regarding claims 7 and 17, Semier et al disclose the converted electrocardiographic signals are retrieved by a client computer receiving station. See paragraph [0145] and Fig. 8A.    
Regarding claims 8 and 18, Semier et al disclose the electrodes are an exposed gel-type on a contact surface of the backing. See paragraph [0062]. 
Regarding claims 10 and 20, Semier et al disclose the backing is configured for placement on a chest of a patient. See Fig. 8A. 
Regarding claim 11, Semier et al disclose an electrocardiography monitor 10. Monitor 10 has a paper backing. See paragraph [0080]. Fig. 5 shows a first end comprising snap connectors 62 and 64, and a second end comprising snap connectors 66 and 68. Clearly, from an observation of Fig.5, the corners where the snap connectors are position are rounded. Monitor 10 has at least two electrocardiographic electrodes 20 each positioned on the backing across from another of the electrocardiographic electrodes to capture electrocardiographic signals. See paragraph [0062]. Monitor 10 has a flexible circuit comprising a pair of circuit traces electrically coupled to the electrocardiographic electrodes. See paragraph [0064]. Semier et al disclose I/O port 28 comprises a wireless transceiver to communicate at least a portion of the 
Monitor 10 has a battery 18 on the backing and a processor 14 powered by the battery 18 and memory electrically interfaced with the processor and operable to store samples of the electrocardiographic signals. See paragraph [0069] and Fig. 2. 
Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Semier et al (US 2009/0182204) in view of Paquet et al (US 2012/0029314).
Regarding claims 2, 3, 12 and 13, Semier et al meet all of the claimed features except for a temperature sensor provided on the backing to measure body temperature. 
Semier et al teach monitoring body temperature is well known in the prior art. See paragraph [0005]. 
Paquet et al teach incorporating a temperature sensor in a monitor patch. See paragraph [0063].
One of ordinary skill in the art would have found it obvious to provide a temperature sensor in the Semier et al monitor 10 because Semier et al teaches it is well known and desirable to sense body temperature and Paquet et al disclose the same monitor patch arrangement as disclosed in Semier et al for measuring body temperature.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Semier et al (US 2009/0182204) in view of Bly et al (US 2009/0076363).

Bly et al teach using a hydrocolloid adhesive for attaching a patch to the skin of a patient. See paragraph [0084].
One of ordinary skill in the art would have found it obvious to combine the hydrocolloid adhesive to the patch monitor 10 of Semier et al to retain the patch monitor in place. The skilled artisan would have found it desirable to use the hydrocolloid adhesive because Bly et al teach this adhesive allows tape to breathe and/or transmit moisture, so as to provide patient comfort. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,051,743.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,051,743 in view of Semier et al (US 2009/0182204). 
 Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims represent an obvious broadening of claims 1-20 of U.S. .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-8, 10, 11, 14, 15, 16, 17 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
   A flat planar form does not negate the corners (shown in Fig. 5 in Semier et al) for the first end comprising snap connectors 62 and 64, and a second end comprising snap connectors 66 and 68 from being rounded in the region where the snap connectors are positioned.
In addition, based on the teachings of in Semier et al, see paragraphs [0094] and [0095], one of ordinary skill in the art would have been motivated to positiona wireless transceiver between the two rounded ends of the backing to communicate at least a portion of the electrocardiographic signals.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you 



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
1/11/2022